       Case 2:20-cv-00303-ECM-JTA Document 8 Filed 08/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

EDWARD LAVAR KING, #270846,                  )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   CIVIL CASE No. 2:20-cv-303-ECM
                                             )
JEFFERSON DUNN, et al.,                      )
                                             )
       Defendants.                           )

                      MEMORANDUM OPINION and ORDER

        On July 29, 2020, the Magistrate Judge entered a Recommendation (doc. 7) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

 and this case is DISMISSED without prejudice for the Plaintiff’s failures to prosecute

 this action and comply with the orders of this Court.

       A separate Final Judgment will be entered.

       Done this 24th day of August, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
